In an action to recover damages for ejectment and trespass, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Schmidt, J.), dated September 10, 1996, which, pursuant to CPLR 3215, granted the motion of the defendant Yale M. Fish-man for leave to enter a default judgment in his favor and against the plaintiffs upon their failure to serve a reply to counterclaims.
Ordered that the order is affirmed, with costs.
To successfully oppose a motion for leave to enter a default judgment based on a plaintiff’s failure to serve a reply to a counterclaim, the plaintiff must demonstrate a reasonable excuse for the delay and provide a meritorious defense (see, Dinerstein & Lesser v Ambulette Assn., 88 AD2d 945). The plaintiffs failed to satisfy this standard. Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.